Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/28/2021 has been entered.

Response to Amendment
This notice of allowance is responsive to the amendment dated 04/28/2021. Claims 2-4, 10-12, 14, and 16-23 are allowed. Claims 1, 5-9, 13, and 15 are cancelled by applicant. The Examiner acknowledges the amendments of claims 4 and 16. Claims 21-23 are newly presented. The previous 103 rejections have been withdrawn due to applicant’s amendments.

Reasons for Allowance
Claims 2-4, 10-12, 14, and 16-23 are allowed.
The following is an examiner’s statement of reasons for allowance: there is no prior art alone or in combination that discloses or teaches the applicant’s claimed 
The prior art Wieser (US Pub. No. 2019/0006209) discloses a heating and holding mechanism (see Figure 1a element 1) for a wafer comprising a rotary shaft with an end having a rotary table arranged on said end of said rotary shaft, the rotary table also includes a heater embedded within the rotary table which is configured to heat the wafer. However, the above reference does not discloses that the rotary table having an upper surface defining a recess with sides and wherein a heater arranged in said recess of said rotary table and configured to heat the wafer supported by the first and second plurality of pins, said first plurality of pins being configured to support the wafer at a spaced distance from said heater, said heater being spaced from said sides of said recess. 
The prior art Tsuchiya (US Pub. No. 2009/0032498) discloses a heating and holding mechanism (see Figures 1-2 element 11/11a) for a wafer comprising a rotary shaft with an end having a rotary table arranged on said end of said rotary shaft, the rotary table also includes a heater embedded within the rotary table which is configured to heat the wafer. However, the above reference does not discloses that the rotary table having an upper surface defining a recess with sides and wherein a heater arranged in said recess of said rotary table and configured to heat the wafer supported by the first 
The prior art Kannan (US Pub. No. 2005/0011441) discloses a heating and holding mechanism (Figure 1) for a wafer comprising a rotary table with clamp members that fix a heater and insulation layers onto the rotary table. However, the above reference does not discloses that the rotary table having an upper surface defining a recess with sides and wherein a heater arranged in said recess of said rotary table and configured to heat the wafer supported by the first and second plurality of pins, said first plurality of pins being configured to support the wafer at a spaced distance from said heater, said heater being spaced from said sides of said recess. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610.  The examiner can normally be reached on Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        05/11/2021

Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        May 12, 2021